Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “input imaging array”, “output array”, “optical waveguides”, and “grating elements” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  If these elements are well-known such no drawing is necessary, Applicant should clearly state affirm this on the record.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how one or more optical waveguides connect elements of an input imaging array to elements of an output array and how the grating elements are incorporated into the device as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 9 is objected to because of the following informalities:  all claims must end with a period (see MPEP 608.01(m)).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 7 and 12 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claims have been drafted such that the fiber is placed in relation to the body.  The recitation is not functional in nature and comprises a structural component of the claims.  The scope of the claim requires the fiber to be located in relation to the body, which means the body is part of the claim.  This is improper.  The Examiner recommends amending the claims so that the fiber is configured to be placed to image an inner portion of a patient's body.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 10, and 13 require some type of mode separation (apparatus claims refer to the structure and the method to the step) and image construction.  The Examiner has reviewed the record and is not certain how Applicant actually achieves image construction.  Applicant includes statements such as “To derive this modal expression in an imaging device (e.g., an endoscope) of aperture, D, first we start with the analysis used in conventional imaging.” Paragraph 0030 of the PGPgub.  What is the modal expression to which this statement refers?  Is it just the Poisson distribution in two dimensions?  What are the dimensions?  Frequency and intensity?  The disclosure continues with a lengthy discussion of conventional imaging.  Reference is made to various modes and various formulas, but these appear to be known (most 
Applicant continues with statements that do not seem to be describing the disclosed invention.  For example, Paragraph 0055 of the PGPub references techniques that are of particular importance without stating to what they are important.  How are these techniques important to Applicant’s invention?  How are they incorporated into Applicant’s invention?  They appear to be known techniques, so this does not seem to be the novel aspect of the invention.  
In the Detailed Description section, Applicant states “mode demultiplexing is an intense area of research and has been demonstrated for use in the fields of silicon photonic integrated circuits, quantum computing, as well as in astrophotonics” (Paragraph 0054), and that the figures “provided herein illustrate embodiments of how such a system could be designed to provide mode demultiplexing and image capture.”  The Examiner does not see where the disclosure achieves this.  Figure 1 shows what appears to be a generic system with a known multi-mode fiber (the Examiner assumes this is standard because no details as to its composition are provided), a spatial mode demultiplexer (again, this appears to be a fairly common component, maybe with a unique name, that is given almost no detail in Fig. 1 and the description of Fig. 2 is that these are configurations of the most basic mode separators), a known detector (see Paragraph 0053 for a list of the types of detectors that can be used), and then a known computing device.  The figures and description provide few details as to the structure of the device or how the device performs the claimed functions, such that the Examiner 
Applicant is asked to clearly indicate that which is considered known (therefore not requiring a detailed explanation) and what is Applicant’s contribution (requiring at least an enabling explanation).
Applicant has failed to show or describe how an input imaging array connects to an output array (claims 5, 11, and 18).  The drawings show generically a fiber 104 connected to a demultiplexer 105 which is then connected to a detector 106.  Where exactly is the input array or the output array?  What function do these elements perform?  Are these old and well-known in the art?  Are they critical to Applicant’s invention?  They do not appear to be.  The Examiner asserts that given the limited information in the disclosure, a person having ordinary skill in the art would hold that Applicant was not in possession of the claimed invention at the time the application was filed.
Claim 9 requires the mode separating structure to be formed from two waveguides arranged such that a portion of one waveguide is proximate a portion of the other waveguide.  The term “proximate” is addressed below as being indefinite, but the disclosure itself is lacking as to the relationship of the two waveguides.  Applicant states “If the proper coupling length between the two waveguides is utilized, the transfer to the second waveguide can be near 100%”.  What is the proper coupling length required to make the invention work?  Is this something that is just known in the art?  If that’s true, then this feature does not appear to create a patentable distinction over what is known 
Claim 10 requires “at least one output array with grating elements” where this is neither shown nor discussed in the disclosure.  The form, location, and general nature of these grating elements is absent from the disclosure such that Applicant does not have possession of the claimed invention.  The output array is similarly absent from the disclosure.  If these features are so well-known that they do not need to be shown or discussed, then that needs to be made clear on the record.
Claim 14 states “wherein the method further comprises assigning the energy of each distribution to the average mode of each distribution to reconstruct the image” and claim 16 refers to “transfer matrix method”.  Applicant’s disclosure states “The output of the multi-mode fiber can be deconvoluted using the transfer matrix method.  This method essentially calculates the statistical distributions of the modes based on the multi-mode fiber structures and assigns the average mode of each distribution to reconstruct the image.” PGPub Paragraph 0019.  What is the transfer matrix method?  Is this a known method that needs no explanation?  Is claim 14 the same in scope as claim 16?  Does the process in claim 14 reconstruct the image or does it “essentially” perform this function?  It appears as though these limitations are nearly identical and simply directed to something standard in the art.  They do not appear to present a patentable distinction over what Applicant considers to be well-known.  However, as the record currently stands, Applicant has not provided sufficient detail to establish possession of these methods or to establish that these methods will reconstruct the image as claimed.

Claim 20 states “analyzing a modal distribution to discern an image from which the modal distribution originated” where there is no discussion as to how this is accomplished.  The disclosure does not provide an algorithm or process by which the analysis is done or how this analysis discerns anything.  Without some explanation, the Examiner asserts that Applicant was not in possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9-12, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 refers to “weakly coherent light” where “weakly” is a relative term not defined by the claim, the specification does not provide a standard for ascertaining the 
Claims 5, 11, and 18 refer to an “input imaging array” and an “output array” where the disclosure fails to provide any meaningful description of these elements.  The Examiner does not know what constitutes these “arrays” and without further guidance, the scope of the claims cannot be determined.  These arrays appear to be different from the detectors, which are disclosed as being any of a number of prior art technologies (see PGPub Paragraph 0053).  Because the structural configuration of these arrays (input imaging and output) have not been provided and the disclosure lacks any discussion as to what these components are, the Examiner cannot determine the scope of these claims in a manner to apply art to the claims.  At most, the Examiner could say the features must be obvious to a person having ordinary skill in the art because Applicant assumes that such a person would already know what these are and how they would be integrated into the disclosed device.
Claim 9 uses the term “proximate” meaning near and indicates that “the proper coupling length between the two waveguides is utilized, the transfer to the second waveguide can be near 100%”  This does not define the term “proximate” in any meaningful way such that what would be close enough to achieve the desired result is not known.  The issue as to possession is discussed above, but here, the problem is that it is unclear what the relative positions of the waveguides needs to be.  Do the guides need to be close enough to obtain the desired near 100% transfer?  Will two 
Claim 10 states “one output array with grating elements” where the “array” is not defined and the “grating elements” are not defined.  The Examiner does not know what the scope of these limitations are because there is no discussion of them in the disclosure.  No structure is provided.  Applicant appears to assume these terms are known to those in the art, but without some direction, the Examiner is not willing to make that assumption at this time.  
Claim 16 refers to the “transfer matrix method”, where the “transfer matrix method” is not defined.  Indicating that the method essentially does something is not the same as disclosing the method itself (see PGPub Paragraph 0019).  If this method is well-known, then Applicant should state that position on the record.  However, until that time, this method has not been sufficiently defined to be limited to any particular method.
Claim 20 states “analyzing a modal distribution to discern an image from which the modal distribution originated” where “analyzing” and “discern” are not clearly defined.  The claim is not constructing or displaying an image.  What is meant by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Caravaca-Aguirre et al. (US 2017/0153440) in view of Englund (US 2014/0233028) and Burns (US 4,070,092).
Regarding Claim 1, Caravaca-Aguirre discloses:
A modal imaging system, comprising: 
a multi-mode fiber (125) provided to receive incoming radiation; 
a mode separating structure (115, see discussion below); and 
one or more detector elements (135) for measuring an energy level of each mode to construct an image of the received incoming radiation (see Paragraph 0057 discussing the various detectors).


Regarding Claim 2, Caravaca-Aguirre discloses wherein the system includes one of: an incoherent or weakly coherent light source near an end of the multi-mode fiber (Paragraph 0041 indicating that light source can produce light of any wavelength).

Regarding Claim 3, Caravaca-Aguirre as modified discloses wherein the mode separating structure is a spatial mode demultiplexer (see discussion of the structure above as it relates to Englund and Burns).

Claim 4, Caravaca-Aguirre as modified discloses wherein a number of the one or more detector elements can form one or more detector arrays (Caravaca-Aguirre Paragraph 0057 where CMOS and CCD cameras are arrays).

Regarding Claim 6, Caravaca-Aguirre as modified discloses wherein the mode separating structure is configured to separate the received incoming radiation into multiple modes (see Englund Paragraph 0030 indicating that modulated signals are coupled into a demultiplexer using a multi-mode fiber where the demultiplexer determines the frequency and intensity of the input (see Paragraph 0032)).

Regarding Claim 7, Caravaca-Aguirre as modified discloses wherein an end of the multi-mode fiber is placed to image an inner portion of a patient's body (Caravaca-Aguirre indicates the invention is directed to an endoscope (see Title and Abstract).

Regarding Claim 8, Caravaca-Aguirre as modified discloses wherein the mode separating structure is formed from a branching waveguide (see Burns Col 1 Lines 8-28 indicating that branching waveguides are old and well-known in the art for separating modes).

Claims 1-4, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Caravaca-Aguirre et al. (US 2017/0153440 ) in view of Englund (US 2014/0233028) and Li et al. (US 5,502,781).
Regarding Claim 1, Caravaca-Aguirre discloses:

a multi-mode fiber (125) provided to receive incoming radiation; 
a mode separating structure (115, see discussion below); and 
one or more detector elements (135) for measuring an energy level of each mode to construct an image of the received incoming radiation (see Paragraph 0057 discussing the various detectors).
Caravaca-Aguirre’s mode separating structure is not necessarily the same as Applicant’s spatial mode demultiplexer, which, given the 112f invocation, is the scope of the claim.  Englund teaches using a demultiplexer (130) to measure the sum of intensities of the modulated signals from a multi-mode fiber (see Paragraphs 0031-0032).  Li teaches that it is known to use two proximate waveguides for mode separation (see Fig. 2 and Col 4 Lines 17-21).  Applicant’s own disclosure indicates that the most basic mode separators rely on either branching or coupling (see Paragraph 0059 of the PGPub) and then discloses what appears to be examples of these basic mode separators (Fig. 2).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify Caravaca-Aguirre’s device to include a demultiplexer as taught by Englund with a branching waveguide as described in Li.  Such a modification separates the modes transmitted through the fiber such that imaging can be performed.  This is simply using known components in their standard and customary manner to yield predictable results.

Claim 2, Caravaca-Aguirre discloses wherein the system includes one of: an incoherent or weakly coherent light source near an end of the multi-mode fiber (Paragraph 0041 indicating that light source can produce light of any wavelength).

Regarding Claim 3, Caravaca-Aguirre as modified discloses wherein the mode separating structure is a spatial mode demultiplexer (see discussion of the structure above as it relates to Englund and Li).

Regarding Claim 4, Caravaca-Aguirre as modified discloses wherein a number of the one or more detector elements can form one or more detector arrays (Caravaca-Aguirre Paragraph 0057 where CMOS and CCD cameras are arrays).

Regarding Claim 6, Caravaca-Aguirre as modified discloses wherein the mode separating structure is configured to separate the received incoming radiation into multiple modes (see Englund Paragraph 0030 indicating that modulated signals are coupled into a demultiplexer using a multi-mode fiber where the demultiplexer determines the frequency and intensity of the input (see Paragraph 0032)).

Regarding Claim 7, Caravaca-Aguirre as modified discloses wherein an end of the multi-mode fiber is placed to image an inner portion of a patient's body (Caravaca-Aguirre indicates the invention is directed to an endoscope (see Title and Abstract)).

Claim 9, Caravaca-Aguirre as modified discloses wherein the mode separating structure is formed from two waveguides arranged such that a portion of one waveguide is proximate a portion of the other waveguide (see Li Fig. 2 and Col 4 Lines 17-21 indicating that such an optical connection with proximate waveguides is old and well-known in the art).

Claims 13-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caravaca-Aguirre et al. (US 2017/0153440) in view of Englund (US 2014/0233028).
Regarding Claim 13, Caravaca-Aguirre discloses:
A modal imaging method, comprising: 
collecting incoming radiation with a multi-mode fiber (see Paragraph 0013, detecting light through the multimode fiber); 
separating an output of the multi-mode fiber into multiple modes (115 and 130, are optical elements through which the received light traverses); and 
constructing an image of the received incoming radiation (see Paragraph 0057 indicating that the detector is designed to work with a display to provide an image).
Caravaca-Aguirre does not explicitly disclose the manner in which the output of the multi-mode fiber is separated or measuring an energy level of each mode as part of the image construction.  Englund teaches using a demultiplexer (130) to measure the sum of intensities of the modulated signals from a multi-mode fiber to construct an image (see Paragraphs 0031-0033).

Claim 14, Caravaca-Aguirre as modified discloses wherein the method further comprises assigning the energy of each distribution to the average mode of each distribution to reconstruct the image (see Englund Paragraphs 0032-0033).

Regarding Claim 15, Caravaca-Aguirre as modified discloses wherein the method includes deconvoluting the output of the multi-mode fiber (see Englund Paragraph 0033).

Regarding Claim 17, Caravaca-Aguirre as modified discloses wherein the method further includes emitting light onto a portion of a patient's body that is to be imaged (Caravaca-Aguirre indicates the invention is directed to an endoscope (see Title and Abstract); see Englund Paragraphs 0030-0031 indicating the system can be designed for use in endoscopy).

Regarding Claim 20, Caravaca-Aguirre as modified discloses wherein the method further comprises analyzing a modal distribution to discern an image from which the modal distribution originated (see Englund Paragraphs 0032-0033), wherein the modal distribution is an output of one or more photon detectors placed at an end of the multi-mode fiber (see Englund Paragraphs 0031-0033).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Caravaca-Aguirre et al. (US 2017/0153440) in view of Englund (US 2014/0233028), as applied to claims 13 and 15 above, and further in view of Rhoads et al. (US 2008/0112596).
Caravaca-Aguirre and Englund disclose the invention substantially as claimed as stated above; however, they do not explicitly disclose wherein the output of the multi-mode fiber is deconvoluted using the transfer matrix method.  As discussed above, the Examiner is not certain what this method actually is.  Applicant appears to consider it well-known, which leads the Examiner to treat this as nothing more than applying well-known techniques in a known manner to achieve predictable results.  Furthermore, Rhoads indicates that the fastest known computation of a speckle pattern is the transfer-matrix method (Paragraph 0249).  For these reasons, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Caravaca-Aguirre and Englund’s method to include using the transfer matrix method.  Such a modification incorporates a fast computation method and is the use of known technique to improve similar devices (methods, or products) in the same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Using multi-mode fibers in endoscopy appears to be old and well-known.  See Mahalati et al. (US 2014/0235948); Jang et al. (US 2016/0345813); Sudo (US 2017/0131681); Palteieli (US 5,807,264); Zel’Dovich et al. (US 5,956,447); Melville (US 2008/0132762); Papadopoulos et al. (US 2015/0015879); Cizmar (US 2018/0143373).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795